DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, lines 7-8, it is not clear whether “a cushion frame” is the same or a different cushion frame than that which is recited previously in the claim;
Claim 14, line 8, it is not clear whether “a cushion frame” is the same or a different cushion frame than that which is recited previously in the claim;
Claim 15, lines 6-7, it is not clear whether “a cushion frame” is the same or a different cushion frame than that which is recited previously in the claim; and
Claims 2-13 and 16-19 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) in view of Kurose (JP 11089663).

On the other hand, Kurose shows in Figures 3, 5, and 8, a J-clip similar to that of Hoshino and further shows an end region of the curved portion that includes an oblong lobe that intersects with the rest of the curved portion and where the oblong lobe has opposing ends that are proximal and distal to the seat frame, respectively.
It would have been obvious to apply the oblong lobe taught by Kurose to the end of the curved portion that is distal to the straight portion in a combination with Hoshino because doing so would provide the benefit of the smooth guiding and locking associated with the lobe structure provided at the end region of the curved portion of Kurose.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A vehicle seat module comprising: 
a non-woven material (23);
 including a substantially straight portion and a curved portion having an end region (each of the J-clips of Hoshino and Kurose include a straight portion and a curved portion where the straight portion connected to the curved portion and the curved portion includes an end region distal from the connection of the curved portion to the straight portion), the end region having a distal end that is distal to a cushion frame and a proximal end that is proximal to the cushion frame (Kurose shows the end region that includes an oblong lobe that intersects with the rest of the curved portion and where the oblong lobe has opposing ends that are proximal and distal to the seat frame, respectively, as shown in Figure 5 of Kurose and applied to the end of the curved portion that is distal to the straight portion in the combination with Hoshino), wherein the non-woven material  is secured to the J-clip to define a single component (Figures 3A and 3B of Hoshino), and the distal end of the curved portion of the J-clip is blunt (the oblong lobe applied in the combination includes rounded or blunt ends, as shown in the copy of Figures 3, 5, and 8 of Kurose below); and 

    PNG
    media_image1.png
    281
    473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    429
    media_image2.png
    Greyscale

a trim cover (15) attached to the non-woven material (Figures 2A and 2B), wherein the J-clip is attached to a cushion frame (12) to attach the trim cover to the cushion frame (Figures 2A-2B).

2.    The    vehicle seat module as recited in claim 1 wherein the J-clip is polypropylene (as disclosed in column 3, lines 59-63 of Hoshino).

4.    The    vehicle seat module as recited in claim 1 wherein the non-woven material is secured to the J-clip with an adhesive (where the overmolding shown in Figure 3B of Hoshino provides an adhesive bond by the overmolded material).

6.    The vehicle seat module as recited in claim 1 wherein the non-woven material  is secured to the J-clip by molding a portion of the J-clip around the non-woven material  (as shown in Figure 3B of Hoshino).

7.    The vehicle seat module as recited in claim 1 wherein the non-woven material  is attached to the trim cover with stitches along a sewing line (as shown in Figures 2A and 2B of Hoshino).

8.    The vehicle seat module as recited in claim 1 wherein a curved portion of the J-clip receives a portion of the cushion frame (Figures 2A and 2B of Hoshino).

9.    The vehicle seat module as recited in claim 1 wherein a foam pad is located between the trim cover and the cushion frame (Figures 2A and 2B of Hoshino).

10.    The vehicle seat module as recited in claim 1 wherein the J-clip is attached to one side of the non-woven material  (the J-clip portion 25 of Hoshino is attached to both sides of the non-woven material element 23 of Hoshino by being overmolded thereon such that J-clip portion 25 is attached to one side and the other side also).

11.    The vehicle seat module as recited in claim 1 wherein the J-clip is attached to both sides of the non-woven material (Figure 3B of Hoshino).

12.    The vehicle seat module as recited in claim 11 wherein the non-woven material is secured to the J-clip by molding a portion of the J-clip around the non-woven material such that the non-woven material is inside a portion of the J-clip (Figure 3B of Hoshino).

13.    The vehicle seat module as recited in claim 12 wherein the portion of the non-woven material is located within a straight portion of the J-clip (Figure 3B of Hoshino).

15.    A method of transferring a load on a vehicle seat comprising the steps of: 
applying a load on a vehicle seat (inherent in the intended use of the vehicle seat); and
transferring a force to a non-woven material  attached to a J-clip to bend the non-woven material  attached to a J-clip (inherent and unavoidable as can be appreciated by the view shown in Figures 2A and 2B of Hoshino), wherein the J-clip includes a substantially straight portion and a curved portion having an end region (each of the J-clips of Hoshino and Kurose include a straight portion and a curved portion where the straight portion is connected to the curved portion and the curved portion includes an end region distal from the connection of the curved portion to the straight portion), wherein the end region has a distal end that is distal to a cushion frame and a proximal end that is proximal to the cushion frame, the distal end of the curved portion of the J-clip is blunt (Kurose shows the end region that includes an oblong lobe that intersects with the rest of the curved portion and where the oblong lobe has opposing ends that are proximal and distal to the seat frame, as shown in Figure 5 of Kurose and applied to the end of the curved portion that is distal to the straight portion, and the oblong lobe applied in the combination includes rounded or blunt ends, as shown in the copy of Figure 5 of Kurose , and the J-clip is attached to the cushion frame (12, as shown in Figures 2A and 2B of Hoshino).

16. (NEW) The vehicle seat module as recited in claim 1 wherein the proximal end of the end region of the curved portion of the J-clip engages the cushion frame and is blunt (as shown in Figures 3, 5, and 8 of Kurose).

17. (NEW) The vehicle seat module as recited in claim 14 wherein the proximal end of the end region of the curved portion of the J-clip engages the cushion frame and is blunt (as shown in Figures 3, 5, and 8 of Kurose).

18. (NEW) The method as recited in claim 15 wherein the proximal end of the end region of the curved portion of the J-clip engages the cushion frame and is blunt (as shown in Figures 3, 5, and 8 of Kurose).

19. (NEW) A method as recited in claim 15 including positioning a solid foam pad between a trim cover and a cushion frame (as shown in Figure 2A of Hoshino). 

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) and Kurose (JP 11089663) in view of Gallant (US 2004/0016565).

On the other hand, Gallant has a strip of non-woven material 730 supporting hooks for fastening similar to the strip 23 of Hoshino and further discloses that the strip is formed of polyester in paragraph 138.
It would have been obvious to form the non-woven strip 23 disclosed as plastic to be specifically of polyester material, as taught by Gallant because doing so would provide the strong and durable material properties of polyester strips.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

3.    The    vehicle seat module as recited in claim 1 wherein the non-woven material is polyester (in accordance with the statement of obviousness above).

14.    A vehicle seat module comprising:
a polyester non-woven material (in accordance with the statement of obviousness above) comprising polypropylene (where the subset of the non-woven element 23 is overlapped by the material of element 25, which is disclosed in column 3, lines 59-63 as including polypropylene such that the non-woven can be defined as comprising the 
a J-clip (comprising a superset of elements 23 and 25 of Hoshino) including a substantially straight portion and a curved portion (Figure 3B of Hoshino) having an end region (each of the J-clips of Hoshino and Kurose include a straight portion and a curved portion where the straight portion is connected to the curved portion and the curved portion includes an end region distal from the connection of the curved portion to the straight portion), wherein the end region has a distal end that is distal to a cushion fame and a proximal end that is proximal to the cushion frame (Kurose shows the end region that includes an oblong lobe that intersects with the rest of the curved portion and where the oblong lobe has opposing ends that are proximal and distal to the seat frame, as shown in Figure 5 of Kurose and applied to the end of the curved portion that is distal to the straight portion in the combination with Hoshino), the polyester non-woven material is located within the substantially straight portion of the J-clip such that the J-clip is attached to both sides of the polyester non-woven material  to secure the polyester non-woven material  to the J-clip (Figure 3B of Hoshino), and the curved portion (at 25 of Hoshino) of the J-clip receives a portion of a cushion frame (12 of Hoshino) to attach a trim cover (15 of Hoshino) to the cushion frame (12, as shown in Figures 2A and 2B of Hoshino), and the distal end of the curved portion of the J-clip is blunt (the oblong lobe applied in the combination includes rounded or blunt ends, as shown in the copy of Figures 3, 5, and 8 of Kurose above);
the trim cover attached to the polyester non-woven material with stitches along a sewing line (Figures 2A and 2B of Hoshino); and 
.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) and Kurose (JP 11089663) in view of Sasaki (US 2013/0249269).
Hoshino provides the details set forth in the rejection of claim 1 above, including the J-clip secured to the non-woven element by overmolding the J-clip portion 25on the non-woven element 23, but lacks the specific of the non-woven element secured to the J-clip with stitches formed by sewing.
On the other hand, Sasaki shows just such an attachment by stitches 48 in Figures 1 and 4 securing the J-clip 46 to non-woven element 36.  
It would have been obvious to replace or supplement the overmolding attachment of the non-woven element 23 to the J-clip portion 25 of Hoshino by a stitched attachment, as taught by Sasaki because doing so would provide the benefit of omitting the overmolding step or providing additional strength in the attachment if the stitching is supplemental to the overmolding.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
5.    The    vehicle seat module as recited in claim 1 wherein the non-woven material  is secured to the J-clip with stitches formed by sewing (in accordance with the statement of obviousness above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636